Case 1:18-cv-25337-KMM Document 14 Entered on FLSD Docket 01/28/2019 Page 1 of 5




                            UNITED STATES DISTRICT COURT                   FILED BY                    D .C.
                            SOUTHERN DISTRICT O F FLORIDA
                                                                                JAy21 2219
                       CIVIL ACTION CASE NO .:1:18-CV-25337-KM M                 ANGELA E.NOBLE
                                                                                cLEqK u.S.DtST.cT
                                                                                s.D.OF FLA . - MIAMI
                                                                                                   .
   ANTO NIO CABALLERO ,

          Plaintiff,
   VS.

   FA RC-EP,ELN,and THE NO RTE DE VALLE CARTEL,

          Defendants,
                                                               /

                             M OTIO N TO DISM ISS CO M PLAINT

          Iam currently an inm ate serving a federalprison sentence afterpleading guilty to

   narcotics trafficking. lam entitled to the protections ofthe FARC'S recernthistoric peace

   agreem entwith the Colom bian governm entincluding the am nesty provisions. Inow

   move this Coud pursuantto FederalRule ofCivilProcedure 12(b)(1)and (6)foran
   Orderdismissingthe ComplaintforIackofsubjectmatterjurisdictionandfailureto state
   a claim upon w hich reliefcan be granted.

           Plaintiff'sComplaintmustbe dismissedwithprejudice forIackofsubjectmatter
   jurisdiction because atthe time ofthe terroristactsin 1999 neither he orhisfatherwere
    a U.S.national. 18 U.S.C.j2333(a).TheATA does notprovide subjectmatter
   jurisdiction t: award reliefto alienswho were injured byactsofinternationalterrorism.
    2.      The factthatPlainti
                              ffhimselfm ay have becom e a U.S.citizen som etim e

    between 13-19 years afterthe terroristacts occurred does notm ean thata U.S.national

    was injured in his orherperson,propedy orbusiness. TheATA does notallow alien
    terrorism victims across the globe to bring an ATA action in U.S.federalcouds ifthey
Case 1:18-cv-25337-KMM Document 14 Entered on FLSD Docket 01/28/2019 Page 2 of 5




   are everable to becom e a U.S.nationalyears laterafterthe terroristacts occur. Had

                                                 sany person who evqrbecpme: a U.S.
   Congress intended otherwise itcould have said d                         -




   national...'',orS
                   lnationalofthe United Stateswhowaseverinjured...,butCongressdid
   notdo so. Also,aIIofthe predicate crim inalactstatutesthatare included in the ATA

   itself(18 U.S.C.52331etseq.)clearlyrequire eitherthatthe actbe perpetrated ona
   U.S.national,orin the United States,orbe com m itted by a U.S.national.

   3.    Subjectmatterjurisdiction can be raised atanytime. Couds are obligated to
   considersua sponte issues thatthe parties have disclaim ed orhave notpresented.

   GonzalezvThaler,132 S.Ct.641,648 (2012). Subject-matterjurisdiction can neverbe
   waived orforfeited and may be raised atanypointin the litigation.J#..
   4.     Plaintis's ATA Com plaintis also tim e barred. Plaintiffadm its thathis father's

   body was found on August15,1999 so even assum ing Plaintiffwas a U.S.nationalat

   the time ofthe terroristact(which he was not),the cause ofactionaccrued no Iaterthan
   this date. O n January 2,2013,Congress amended the ATA'S statute oflim itations to 10

   years from when the cause ofaction accrued. Plaintis's Com plaintis clearly tim e
                                                                               -
                                                                               ;.

   barred because this ATA action was filed m ore than 19 years afterthe cause ofaction

   arose in 1999.

   5.    NeitherPlaintiff'sstate coud Complaint(AlienTod Statuteand CivilRICO)orthe
   pending ATA Com plaintallege any basis fortolling ofthe Iim itations period. Plainti:

   could have broughtthe sam e orsim ilaraction in Colom bia atany time after1999,and

   alIofthe Defendants were presentin Colombia during thistim e period. Colom bian law

   affords a Iegalrem edy fordam ages caused by kidnapping,m urderand terroristacts.




                                               2
Case 1:18-cv-25337-KMM Document 14 Entered on FLSD Docket 01/28/2019 Page 3 of 5




   Also,m any m em bers ofthe FARC,ELN and the NVC have been captured and

   im prisoned in both Colom bia and the United States forwellover10 years.

   6.        Plainti
                   ff's Com plaintseeksto have this Coud adoptthe findings and dam age

   awardsmade by a state courtjudge in aseparate action involving completelydifferent
   causesofaction.The Florida doctrine ofresjudicata requires identifyofthe causes of
   action Sabol v.St.John's RiverW aterMananementDist.,20O F.3d.1356,1360 (11th
         .




   Cir.2000). Plaintiffnow brings anentirelynew cause ofaction governed byfederallaw,
   including on the issue ofdam ages. Forexam ple,Plainti
                                                        ff's ATA Com plaintalleges

   am ounts awarded by the state courtforeconom ic dam ages,non-econom ic damages

   and puni
          tive dam ages.

         W ith respectto punitive dam ages,these sim ply are notavailable in an ATA

   action as a m atterofIaw. See Sm ith v.Islam ic Em irate ofAfqhanistan,262 F.supp.zd

   217,240 (S.D.N.Y.2O03)(punitive damages notavailable undertheATA,which already
   offerstreble damagesl;Estate ofParsons v.PalestinianAuth.,715 F.Supp.2d 27,31
   (D.D.C.2010),afrd,651 F.3d 118 (D.C.Cir.201lltcountSix,whichseeks punitive
   damages,was asseded in connection withthe non-ATA claim and m ustbe dismisseda).
   lfthis coud isgoing toextend the ATA to alienviciims like Plaintift itmustlimitthe
   dam age award to those dam ages actually susered afterPlaintiffbecame a U,S.

   national,and in accordance with well-established federalcom m on Iaw precedent

   governing the elements and am ounts forsuch awards ofsurviving adultchildren who

   sufferonlyindirectinjuryasa resultofdirectinjuryto anelderly parent.See e.g.
   Pescatore v.Palmera Pineda and FARC,2018W L 5723138 (D.D.C.2018)(awarding



                                               3
Case 1:18-cv-25337-KMM Document 14 Entered on FLSD Docket 01/28/2019 Page 4 of 5




    $3 m illion to the U.S.nationaldecedent'ssurviving U.S.nationalchildren fortheirnon-

    economicdamages).
           W HEREFO RE Defendantrequests entry ofany orderdism issing the Com plaint

    with prejudice.

                                       C ERTIFICATE O F SERVIC E

    IH ER EBY C ERTIFY that on January           ,2019,Im ailed the signed originalofthis m otion

    to the C lerk of C oud forfiling,and i
                                         t is m y understanding that itw illthen be electronically

    served on plaintiff's Iaw yers by the Clerk upon filing.



                                 <        ,
                                                A'GNfI
                                                     VY            Y cz(- G' c4 c C-%q.o
                                                 '
                                 -
                                     1.
                                      Jnu'
                                         nzlo        !LealGarcia           ,
                                                 BO P RegisterNo.31144-016
                                                 F.C.I.Berlin
                                                 P.O .Box 9000
                                                 Berlin,N.H.03570
               Case 1:18-cv-25337-KMM Document 14 Entered on FLSD Docket 01/28/2019 Page 5 of 5




             '
             d

                 .-.;

                 t .1
                 14'
                   .'
                 u.
                  ;




                 J'
                 '
                 k
                 j ''
                  :'. '
                    ,
                    j
                 .



                              <7)c
                              c  (D E u
                                      c-n(D œGX*v)
                                                 '                     =    xc
                              >:e nqy-
                               tu    nf p c
                                      o .a.o
                                          w-) .
                                              .= r  t z
                                                 .r.e  (u              'L <
                 C1            E qL-) c=:uo. za. ccc: VuD              e1 =
                                                                          p-
                 /-';         -tv.= <- '- c           'c   1V             m m    œ
                 c            .- rzz (D (D .cta =o .o- m                         >
                 NLC)                = c& '= >' r  GG G i>  CXl
                 c(o
                   #7           * t/l .=
                              rUznq.o 9qo 7: t->x
                                                 Ez'- c ''
                                               n .3C-.
                                                     J .c
                                                        am $:
                                                                     tz .
                                                                        o O > *=
                                ::> u.(D -
                                             e
                                         LDr r
                                             ca Q>. %
                                                    .e C>U t          o H
                                                                        = m= < N ,-:
                                o =tly rc :r2 -- c.
                               ru   - ' m -+    % O *C; &
                                                            .     t> =w .-. w O cn
                                                                        <   m '
                                                                              -. rn
          >. .N
          .w
          -- r.
                                     (1)
                              pt.l i.'c..g
                                         k   eu
                                          n ..; r .c     w.
                                                         t
                                                         o         o Hc = ; -
          --1 .
          i>#
              ..-               'rJ - K*- 7'..% . *q'
                                                      ? w.        j.i 'n z a .
                                                                             s =
                                                                               m
          -
          )xuw.X ..... r
          w             Oj
                        fop :co.a.
                                 Q-
                                  zJ 7 k.z?
                                          '-a;
                                             --
                                              - q
                                               -O u 't
                                                 c:                o .K o .o
                                                                           - ..=
                                                                  ,a c =
                                                                         u HZ  Q
          2.
           $.::11V1 o >>y        -ï-. .... c--o co
                                                                  Xw rzs 4
          -..- X        L'-. C2 ; 'V*
                        G               DM .tt-c
                                               . O .k
          f'
          i
          ....;        '<; .+=-, =.
              :)hC) . .i         ç
                                 ..'x (c.2..u- c4
                                         u.
                                          :        2:.'k'';
                                                 :::                  .
                                                                         >
                                                                         o Y o
                                                                             o rt
                                                                               '
                                                                               -
          kt-f   r('z
                    .1 tRB c =          -    .'pcXt                = = = < v %
                 K 8- == . & .       t
                                     uu y
                                        q:a u'
                 O<X  s
                      Q-> t
                      =   ; M     ;
                                  '  ' -Qcl'ok
                                             ,
                          o t:;wtc -- z
                             .t
                              ) 7
                                ; '
                                  Q
                                  =â
                                   1 '
                                     -? C   tF
                                             '
                 X   -q).*-                 ux
                              c.s    o = (.
                 Q    O
                      q) *C-
                           D* S!r ' ,.- L& V''
                 W   .
                      * t
                      C   œô =C'= tp '
                                     G
                                     X
                                     œ Uc .'
                              ty u c .-. .- q'
                          '   c 73 = (D X t
                              m = =œ p l                   G'
                              *8
                               o= c
                                  œ  u
                                     œ =  œ
                                  cv > œ JM
                                             œ
                                          w- X
                                              h'
                                             =D
                                   cx o o >,
                                          .ca p x



                                                                                 â
        c
      t,..m1
        &1
                                                                                X
        A
        V


   'u
       (7
    = Zu.
   tX7 +j
        Q)
        -  c
                o
                >.
              * 0
              o (T1
              o :!:
        n = ch .
   W 't2 q L-
            )x Z
4b a) * co O -
                  .


rD = Ga: -'' co' =c:
                                                                                 d
r' =
d  ok(
     .uJO
        a.
         'x=
           5
  Q                                                                                                                                                                                                            *;'.
                                                                                                                                                                                                                   %N-
                                                                                                                                                                                                                     '        ye
                                                                                       '>7$+.tXss%ofs..- s+(w <.s:4k''.CXEW'
                                                                                                                           PJE*r.**+F,<
                                                                                                                                      '?J**@>e''Moi4#.h
                                                                                                                                                      !fv
                                                                                                                                                        .'<,,1..hw
                                                                                                                                                                 .*2::%<'.''JVZXRZZX:IAHZA.- ?''$*''ê
                                                                                                                                                                                                    '1
                                                                                                                                                                                                     .%,   '''b'' >'i
                                                                                                                                                                                                       '2.:.         ..
                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                       w   .**N
                                                                                                                                                                                                                           <
